The Honorable Evelyn Ammons State Representative P.O. Box 1005 Waldron, Arkansas 72958
Dear Representative Ammons:
This letter is a response to your request for an opinion regarding the proper form of a petition to call a special election for changing the form of city government pursuant to the City Manager Enabling Act of 1989 (A.C.A. § 14-61-101 et seq.).1 You state that the City of Waldron received, and the city clerk certified, a petition for a special election to change the form of government from the mayor-council form to the city manager form, pursuant to the City Manager Enabling Act of 1989. You state further that the mayor has refused to call a special election, on the grounds that the petition was insufficient in that it did not properly specify the option to be voted on at the proposed special election.
With regard to those facts, you have presented the following specific question:
  What is the proper method, under the City Manager Enabling Act of 1989, for specifying on a petition for a special election the options to be voted on in the proposed special election?
It is my opinion that the petition to call a special election for changing the form of government must set forth the actual question to be presented to the voters in the proposed special election. That is, the petition must specify that it is asking that a special election be held in which the voters will be called upon to vote either "for" or "against" one specifically described form of government.
This question is explicitly governed by the provisions of A.C.A. §§ 14-61-113 and -115.
A.C.A. § 14-61-113 states:
  A petition that calls for an election on one (1) particular option for selecting members of the board of directors using the form of the question outlined in § 14-61-114(b) shall be filed with the city clerk and provided to the mayor.
Because A.C.A. § 14-61-114(b) does not contain any form of question, it is my opinion that the reference to § 14-61-114(b) is an error, and that the reference was supposed to have been to A.C.A. § 14-61-115(b), which does, in fact, contain a form of question for presenting options to the voters for consideration. I therefore believe that the form set forth in A.C.A. § 14-61-115(b) is the form that is actually required for the petition described in § 14-61-113.
The form of question set forth in A.C.A. § 14-61-115(b) is the following:
    FOR adoption of the management form of government as set forth below .........................................................
    AGAINST adoption of the management form of government as set forth below .....................................................
The statute then directs that below the two choices "For" and "Against," as set forth above, the form of government to be voted either "For" or "Against" at the proposed special election is to be described. An example of such a description would be:
  A city manager government with a seven (7) member board of directors elected at large. The mayor shall be selected from among the directors.
Another example of such a description would be:
  A city manager government with a seven (7) member board of directors all elected from wards. The mayor shall be directly elected at large.
All of the possible options are set forth in A.C.A. § 14-61-107. All of the possible descriptions are set forth in A.C.A. § 14-61-115.
It is my opinion that a petition that sets forth the question proposed to be presented to the voters in the special election, including a description of the one proposed option for a form of government to be voted on in that election, will be in compliance with the form of petition required by the City Manager Enabling Act.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SA/cyh
1 The City Manager Enabling Act was amended by Acts 1995, No. 750. However, the 1995 amendments did not affect the specific sections relied upon in this opinion.